Citation Nr: 1008805	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-28 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that in April 2005, denied service connection for 
migraine headaches; and in June 2006, denied an increased 
rating for service-connected dysthymic disorder, currently 
rated as 30 percent disabling.  In January 2010, the Veteran 
testified from the RO at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  

In a VA general mental health note dated in March 2006, the 
examiner said the Veteran was service-connected for dysthymia 
but after evaluating him for the prior 19 months, it was more 
likely than not that he had a diagnosis of major depressive 
disorder and dysthymia was a mild major depressive episode.  
The examiner said that depressive episodes, poor 
concentration and severe difficulties in relations with 
others, though varying in severity over time, were permanent 
and that the Veteran was significantly disabled and unable to 
be consistently gainfully employed.  At the January 2010 
hearing, the Veteran testified that his service-connected 
psychiatric disorder incapacitated him at his work.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a request for a total disability rating based 
on individual unemployability (TDIU), whether expressly 
raised by a claimant or reasonably raised by the record, is 
an attempt to obtain an appropriate rating for disability or 
disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  The Board refers to the RO for clarification and 
any indicated development, the matter of whether the Veteran 
is seeking TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) and as interpreted 
by the courts, are applicable to this appeal.  The VCAA duty 
to assist requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a disability compensation claim.  38 C.F.R. § 3.159.  A 
review of the record shows that the Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in November 2004, July 2005, March 2006, and August 2009.  

In May 2007, the Veteran submitted a photocopy of Form SSA-
3373-BK, Function Report, signed and dated by him in 
May 2007.  Therein he completed sections titled general 
information, information about daily activities, and 
information about abilities; in the form he stated that his 
illness affected talking, memory, completing tasks, 
concentration, understanding, and getting along with others.  
At the January 2010 videoconference hearing, the Veteran 
testified that he had been awarded Social Security 
Administration (SSA) disability benefits about two years ago, 
but said he did not remember the illness cited as the basis 
for the award.  SSA records have not been obtained by VA.  
Although SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when, as here, VA 
is put on notice of the existence of SSA records that may be 
relevant to the Veteran's claim, it must seek to obtain those 
records before proceeding with the appeal.  See Golz v. 
Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); see also 
Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of SSA's determination on the Veteran's claim, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records 
from Federal facilities. 

At the hearing, the Veteran also testified that he receives 
treatment for his service-connected dysthymic disorder at the 
VA facility in Middletown, Rhode Island.  The most recent VA 
treatment records in the claims file are dated in April 2009.  
As the appeal must be remanded, the Board will request that 
subsequent treatment records be obtained and associated with 
the claims file.  

In addition, the Veteran testified that he had headaches 
before service, but he did not remember them being migraines 
and that very soon after he got out of service he started 
getting migraines and received treatment from his father who 
was a physician.  Review of the record shows that elsewhere 
the Veteran has reported he received treatment from his 
father for many years, but his father is deceased and his 
records are not available.  At the hearing, he testified that 
some years ago he had been treated for a severe migraine at 
Charlton Memorial Hospital in Fall River.  Subsequent to the 
hearing, the Veteran submitted a completed VA Form 21-4142, 
release authorization for records from Charlton Memorial 
Hospital.  Action should be taken to attempt to obtain the 
records identified by the Veteran.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate date of treatment for all 
medical care providers, VA and non-VA, 
from which he has received treatment for 
his claimed migraine headaches at any 
time since service and for his service-
connected psychiatric disability since 
April 2009.  After the Veteran has signed 
the appropriate releases, those records 
not already of record should be obtained 
and associated with the claims file.  All 
attempts to procure those records should 
be documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

Specific action should be taken to 
attempt to obtain records from Charlton 
Memorial Hospital in 2004 for which the 
Veteran provided a completed VA Form 21-
4142 in January 2010.  In addition, all 
VA treatment records dated from 
April 2009 to the present should be 
obtained and associated with the claims 
file.

2.  The AMC/RO should obtain a copy of 
all SSA decisions pertaining to the 
Veteran's application for disability 
benefits, including any decision in 2007 
or 2008, along with the medical records 
upon which any such determinations were 
made. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


